By the Court.

This is the first attempt to maintain an action of debt by the assignee of a bond in his own name. The word assigns has been for centuries inserted in bonds and obligations; but no one has conceived that it gave to them a negotiable property, so as to transfer the right of action upon them to the assignee. In Fenner vs. Mears, the action was assumpsit upon the promise of the obligor to pay to the assignee; and the assignment of a chose in action was always a good consideration for a promise.
We have gone as far in favor of assignments as the authorities or the reason of them would justify us. But to support the present action would be to disregard settled and established rules, founded on sound principles of law, and the highest reason, (a)

Declaration adjudged, bad.


 [Day vs. Whitney, 1 Pick. 503. — Dunn vs. Snell & Al. 15 M.481.— Ed.]